Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 10-18 in the reply filed on 12/29/2020 is acknowledged.
Claim 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection to the claims
	Regarding claim 1, there appears to be a second period at the end of the claim.  
Furthermore, regarding claim 1, the first introduced PBLM system of line 1 requires the full abbreviation to be written out with parentheses in the claim, then subsequently the abbreviation can be utilized. I.e. the claim should read “Power application unit for a powder bed laser manufacturing (PBLM) system”.  Thereinafter, under such circumstances PBLM can be utilized in the claim language.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitations are:
Regarding claim 1, means for pivoting the application medium in line 8 is taken to invoke 35 U.S.C. 112(f) as described in the as-filed specification on page 8-9 as an electrical or optical means e.g. in the form of an electrical contact or a light barrier, via which a drive is actuated during forward travel along the predetermined path, said drive effective corresponding pivoting.  In the alternative, it is a stop that can be movable to be moved away from the movable components for two-way travel.

The following limitations are taken NOT to invoke 35 U.S.C. 112(f):
Regarding claim 1, powder application unit is taken NOT to invoked 35 U.S.C. 112(f).
Regarding claim 1, application medium is taken NOT to invoke 35 U.S.C. 112(f).
Regarding claim 3, the component of the powder application unit is taken as to NOT invoke 35 U.S.C. 112(f).
Regarding claim 4, the entrainer is taken to NOT invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-6, 8, 10-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, 10 the word “it” in line 3 is unclear and indefinite.  It is unclear if the recited “it” refers to the means, the stop, the predetermined path, the powder application unit, and/or the application medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 7-8, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grebe (US 2013/0177766).
	Regarding claim 1, Grebe discloses a powder application unit (see rotating cylinder 7/7’ of [0019]) (what follows is an intended use of the apparatus) for a PBLM (interpreted as a powder bed laser manufacturing system, see powder building materials of [0003], title) system (treated as an apparatus claim), wherein the powder application unit comprises:
 brush (application medium) which is mounted to be movable in parallel with a working plane (see Fig. 4-5) of the PBLM system in order to be able to ( it is able to – manner of operating) move powder along the working plane (See Fig. 5), wherein a distance of the application medium to the working plane can be changed (construction platform 6 of [0041] is movable such as to lower and change the recited distance) in that the application medium is mounted to be pivotable (see rotating cylinder of [0010] with brush trim) about a pivot axis (pivot axis is into/out of the page in Fig. 4-5) in order to be able to pivot the application medium away 


    PNG
    media_image1.png
    712
    522
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    707
    518
    media_image2.png
    Greyscale


 
Grebe discloses wherein the powder application unit (blade) comprises a means for pivoting the application medium (roller with brush pivots around the rotation axis even if the centroid/center only moves in xy plane) which is configured and co-operates with the application medium such that the application medium is initially (manner of operating) not pivoted in a working position during forward (any direction can be forward – forward is the direction moved in travelling from a first position to a second position along the carrier/platform) travel so that during forward travel powder arranged upstream of the application medium in the direction of travel can be moved in the direction of travel in order to apply a first powder layer (any powder layer can be a first powder layer – manner of operating) to a construction platform arranged beneath the working plane (see Fig. 1), is then pivoted with respect to the working position during the continued forward travel (forward travel is to the right of Fig 4 – see arrow at top of 
While the reference does not expressly disclose the manner of operation of the apparatus wherein the roller/brush goes to the left to apply a second layer, Examiner has interpreted that it is capable of operating in such a manner as understood by one of ordinary skill in the art.
	Examiner notes that this is a rejection in view of 35 U.S.C. 103 rather than 102 because the Examiner has been required to select from between the various embodiments of Grebe to read on the cited claimed subject matters.
	Doing so would have been combining prior art elements according to known methods to yield predictable results.  In this case the predictable result was an apparatus which created objects of different shapes/forms.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the different embodiments in the apparatuses of Grebe to arrive at the claimed invention before the effective filing date because doing so was an exercise in combining prior art elements according to known methods to yield predictable results, creating an apparatus for forming three dimensional objects.

2, Grebe discloses the powder application unit wherein the pivot axis is oriented in parallel with the working plane.  See Fig. 2-5, the pivot axis is into/out of the paper and that direction is parallel to the working plane which is the platform (see Fig. 1, items/platform 6 and roller/brush 7).

Regarding claim 3, Grebe discloses wherein the means comprises a stop (any end wall can be considered a stop – the roller cannot travel indefinitely and therefore there is a stop) which defines the predetermined path (any path can be the predetermined path – see arrows of Fig. 1-5) in that, during the forward travel (to the right) along the predetermined path, it (Examiner has interpreted the recited “it” to be the means) is in contact with a component (see powder, otherwise any component can be the component) of the powder application unit (see rotating cylinder 7/7’ of [0019]) moved in the direction of travel and thereby pivots the application medium (interpreted as the rotation of the application medium during forward travel of the roller/brush).  See Fig. 4-5.

	Regarding claim 4, Grebe discloses wherein the moved component (manner of operating) is formed as an entrainer (taken as a fulcrum/pivot point – an entrainer is a pulling and carrying member of the apparatus) which is mounted (see adjustment device 54 of abs, [0020]-[0022], Fig. 2) to be movable such that it is moved relative to its movement in the direction of travel owing to the contact with the stop, wherein the entrainer is connected to the application medium such that a movement performed by the entrainer owing to the contact with the stop is transferred to the application medium (roller with brush) such that the application medium is pivoted about the pivot axis only during the forward travel.  
That the roller/brush is pivoted only during the forward travel is taken as a manner of operating or a function of a controller of the apparatus rather than a structural limitation of the 
	The roller with brush of Grebe reads on the claimed relationship of manner of operating the apparatus and the recited structures pivoting with respect to one another.  When the roller rotates, it pivots around an axis parallel to the motion of travel until it reaches the stop/wall of the apparatus.
	Examiner notes that the pivot axis of Grebe combined is different from Applicant’s.  The current claim construction does not require that the pivot axis be in any particular direction.  This offers a way for Applicant to overcome the applied rejection through amending in, where there is proper support in the specification, to include that the pivot axis is an axis parallel to a horizontal axis (typically considered X or Y), rather than a vertical one.  This would effectively involve rolling up dependent claim 6 into any of the other claims. 

Regarding claim 7, Grebe discloses wherein the process chamber which comprises a chamber floor (see Fig. 1-2) which forms the working plane of the PBLM system, and having a powder application unit which is arranged in the process chamber (Id.).

Regarding claim 8, Grebe discloses a powder application unit wherein the means for pivoting the application medium is arranged on the chamber floor, in particular next to the construction platform of the PBLM system.  See Fig. 1-2.
Examiner has interpreted that the chamber floor is a chamber floor not the lowest chamber floor of the platform.  Therefore, Grebe reads on the claimed subject matter.
[AltContent: textbox (Chamber floor)][AltContent: arrow]
    PNG
    media_image3.png
    617
    521
    media_image3.png
    Greyscale


Regarding claim 10, Grebe disclose wherein the means comprises a stop which defines the predetermined path (any path can be the predetermined path – see arrows of Fig. 1 and Fig. 2) in that, during the forward travel along the predetermined path, it (Examiner has interpreted the recited “it” to be the means) is in contact with a component of the powder application unit moved in the direction of travel and thereby pivots the application medium. See arrows 62 of [0021].


18, Grebe discloses wherein the pivot axis is parallel with the longitudinal extension of the application medium (See Fig. 1-2, the pivot axis is into/out of the page and that is parallel to the extension of the application medium/roller/blade).
	
Claims 4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grebe (US 2013/0177766) and further in view of Mattes (US 2008/0203621).

Regarding claim 4, in the event that Applicant does not agree with Examiner’s claim interpretation above for claim 4, an alternative rejection is presented herein.
In the same field of endeavor of additive manufacturing (see title), Mattes discloses wherein the moved component (component is a blade 52 in this interpretation rather than the powder) (manner of operating) is formed as an entrainer (taken as a fulcrum/pivot point – an entrainer is a pulling and carrying member of the apparatus, see pivoting bearing pins 54 of [0020], see also element 51) which is mounted (see Figs. 1-2, the blade 52 moves in a horizontal plane of travel) to be movable such that it is moved relative to its movement in the direction of travel owing to the contact with the stop (the stop is 59b/60 in this claim interpretation – see head 59b of [0022] as well as reset spring 60), wherein the entrainer is connected to the application medium (see Fig. 1-2) such that (manner of operating) a movement performed by the entrainer owing to the contact with the stop is transferred to the application medium (see 5) such that the application medium is pivoted about the pivot axis (pivot axis is parallel to the direction of forward travel – into/out of the page in Figs. 1-2) only during the forward travel.  

Regarding claim 11, Grebe discloses wherein the moved component (manner of operating) is formed as an entrainer (35 U.S.C. 112(f) no longer invoked because corresponding structure has been provided in the claimed subject matter – taken as a fulcrum/pivot point – an 
Mattes recognizes that there may be portions of the apparatus which pivot with respect to the rest of the apparatus and the blade (see [0021] and Fig. 2), therefore, the combination of Mattes with Grebe renders obvious the claimed subject matter. That is to say, that the addition of the roller with brush of Grebe to Mattes would read on the claimed relationship of manner of operating the apparatus and the recited structures pivoting with respect to one another.
Examiner notes that the pivot axis of Mattes and Grebe combined is different from Applicant’s. The current claim construction does not require that the pivot axis be in any particular direction. This offers a way for Applicant to overcome the applied rejection through amending in, where there is proper support in the specification, to include that the pivot axis is an axis parallel to a horizontal axis (typically considered X or Y), rather than a vertical one.

Regarding claim 12, Mattes discloses wherein the entrainer (see bearing pin 54 of [0021]) is mounted to be rotatable about an axis of rotation, wherein the entrainer is connected to the application medium such that a rotational movement performed by the entrainer owing to the contact with the stop is transferred to the application medium such that the application medium is pivoted about the pivot axis only during forward travel.
Examiner notes that the direction of forward travel is unclaimed in the apparatus, and that claim such a limitation as a horizontal axis, where pivoting is in an axis parallel to a horizontal axis, is presently unclaimed in the recited apparatus and, where these limitations
have proper support in the specification, offer a way to overcome the provided rejection.

Claim 5-6, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grebe (US 2013/0177766) and further in view of Byeong-Ho (US 2002/0060137).
	Regarding claim 5, Grebe discloses wherein the entrainer (see pivot axis of roller) is mounted to be rotatable about an axis of rotation, wherein the entrainer is connected to the application medium (brush/roller) such that a rotational movement (manner of operating) performed by the entrainer owing to the contact with the stop (interpreted as the chamber walls) is transferred to the application medium such that the application medium is pivoted about the pivot axis only during forward travel. 
Examiner notes that the direction of forward travel is unclaimed in the apparatus (to the right in a certain plane or to the left in a certain plane – any direction of travel can be forward travel, including in the vertical direction during the changing of the recoater blade height with respect to the build platform.  The rotation in a perpendicular direction to the direction of travel would then be a horizontal direction.  Examiner recommends further amendment to the claim such a limitation as a horizontal axis travelling direction of forward travel, where pivoting is in an axis parallel to a horizontal axis.  Examiner considered that such is presently unclaimed in the recited apparatus and, where these limitations have proper support in the specification, offer a way to overcome the provided rejection.  
That the roller/brush is pivoted only during the forward travel is taken as more of a manner of operating or a function of a controller of the apparatus rather than a structural limitation of the apparatus.  
Please overcome this rejection by claiming the corresponding structure which imposes this functional constraint on the manner of operating the apparatus.


Regarding claim 6, none of the cited prior art or any prior art available discloses “wherein the axis of rotation is oriented parallel with the working plane and transversely to the direction of travel.”
Closest cited prior art Grebe and Mattes do not have the claimed relationship and are not capable of travelling perpendicular to the axis of rotation, they travel in a direction parallel to the axis of rotation.  
Reasonably pertinent to the problem Applicant was trying to solve regarding tilting tables (see title, [0011]), Byeong-Ho discloses wherein the axis of rotation is oriented in parallel with the working plane and perpendicular to the direction of travel.  See tilting of [0011].
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Directions of forward travel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Direction of forward travel can be horizontal or vertical or on a non-orthogonal vector (unclaimed).
If it is horizontal/vertical, then the direction of travel is perpendicular to the rotation axis)]
    PNG
    media_image4.png
    227
    481
    media_image4.png
    Greyscale

Moving the apparatus’ tilt will maintain the working plane with the axis of rotation and perpendicular to the direction of travel while the axis of rotation will be perpendicular to those directions (into/out of the page).  See Fig. 1-4.
Byeong-Ho had the benefit that it allowed for the working plane to have a variable thickness of powder.  This was desirable in the apparatus of Grebe.


Regarding claim 16, Grebe does not disclose wherein the axis of rotation is oriented at a right angle to the direction of travel.
Reasonably pertinent to the problem Applicant was trying to solve regarding tilting tables, Byeong-Ho discloses wherein the axis of rotation is oriented at right angles to the direction of travel.  See cited portions of Byeong-Ho.
The axis of rotation is into/out of the paper and the direction of travel can be any of a horizontal direction, a vertical direction or some other tilted direction and would be considered orthogonal (at a right angle to each other) as claimed.
Byeong-Ho had the benefit that it allowed for the working plane to have a variable thickness of powder.  This was desirable in the apparatus of Grebe.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the tilting table of Byeong-Ho with the apparatus of Grebe to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the working plane to have a variable thickness.

Regarding claim 17, Byeong-Ho discloses wherein the pivot axis is oriented parallel with the axis of rotation and the axis of rotation is formed by the pivot axis and the entrainer is pivoted together with the application medium in the first rotational direction.  See cited portions of Byeong-Ho.


Byeong-Ho had the benefit that it allowed for the working plane to have a variable thickness of powder.  This was desirable in the apparatus of Grebe.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the tilting table of Byeong-Ho with the apparatus of Grebe to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the working plane to have a variable thickness.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grebe (US 2013/0177766) and further in view of Mattes (US 2008/0203621) and Byeong-Ho (US 2002/0060137).

Regarding claim 13-15, see the rejections of claims 6, 16-17 above, in particular note that Byeong-Ho would be combined with Grebe for the same reasons discussed above. 

Conclusion
Pivoting/tilting platforms were known in the art: see Philips (US 2006/0076700) and Reed, JR. (US 7625413) and Jonas (US 2012/0323345).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712